Citation Nr: 0824446	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-27 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for sciatica, including as 
secondary to service-connected pelvic stress fracture.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran has active duty service from January 30, 1995 
until July 1, 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).

At her request, the veteran was scheduled for Travel Board 
hearing, which was to take place on September 8, 2006.  
However, the veteran failed to appear for this hearing.


FINDING OF FACT

The weight of the competent evidence demonstrates no 
relationship between the veteran's current sciatica and a 
disease or injury in service or service-connected pelvic 
stress fracture.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
sciatica, including as secondary to service-connected pelvic 
stress fracture, have not been met.  
38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2007).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record  
that is necessary to substantiate the claim; that VA will 
seek to provide; and that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); C.F.R. § 3.159(b)(1) 
(2007).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The veteran was provided with an April 2004 letter in which 
the RO notified her of what evidence was required to 
substantiate her claim for secondary service connection for 
sciatica (as secondary to service-connected residuals of 
inferior pubic ramus fracture).  The letter told her what 
evidence VA would obtain, what evidence she was expected to 
provide, and what assistance VA could provide her in 
obtaining this evidence.  Finally, the letter notified her 
that she should submit any relevant evidence.  This letter 
fulfilled the duty to notify.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In the present appeal, the veteran has substantiated her 
status as a veteran.  The second and third elements of 
Dingess notice were provided in the April 2004 letter.  The 
veteran, however, has never received notice regarding what 
evidence was needed to establish a rating or notice regarding 
an effective date.  Because the veteran's claim regarding 
service connection for sciatica is being denied, and no 
rating or effective date is being assigned, she has suffered 
no prejudice from the deficiency with regard to these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to her claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of her claim.  The veteran's service treatment records and VA 
treatment records have been obtained.  The veteran has been 
afforded a VA examination, and a relevant medical opinion has 
been obtained.  As there is no indication that there is any 
outstanding pertinent evidence, the Board may proceed with 
consideration of the veteran's claim.  

Service Connection for Sciatica

The veteran contends that her current sciatica is the result 
of service-connected inferior pubic ramus fracture she 
suffered in February 1995 while in service.  She was granted 
service connection for that disability in an August 1997 
rating decision.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
(The Board notes the changes to 38 C.F.R. § 3.310 effective 
in October 10, 2006, but finds the previous version of 38 
C.F.R. § 3.310 potentially more favorable to the veteran).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran's service treatment records reveal inner and 
posterior thigh pain complaints on several occasions in 
February and March 1995, diagnosed as a right inferior pubic 
ramus stress fracture, for which service connection has been 
granted, currently rated as noncompensably (0 percent) 
disabling.  Service treatment records are negative for 
evidence of neurovascular changes in the  lower extremities, 
or complaints of, symptoms of, or treatment for, sciatica. 

In January 2004, the veteran underwent treatment at VA 
following her complaints of right hip pain.  She was 
diagnosed with sciatica and prescribed Motrin.

A May 2004 lay statement submitted by the veteran's personal 
trainer notes that the veteran had been experiencing pelvic, 
lower back and sciatic pain since at least February 2004, 
when the veteran began personal training.  The personal 
trainer noted that the veteran compensated for this pain by 
adjusting her gait and other movements.  She also noted that 
the veteran suffered this pain after standing or sitting for 
any extended length of time.  The personal trainer opined 
that the veteran's current pain was the result of the hip 
stress fracture she experienced during service.

The veteran attended VA physical therapy between January 2005 
and May 2005 for the treatment of right leg pain.

A VA examination was conducted in September 2005.  The 
veteran reported that the February 1995 stress fracture 
healed without specific treatment or residuals except for 
recurrent pain during rainy weather.  She reported 
experiencing aches and pain in the right buttock region which 
radiated down the back of the right leg to the toes beginning 
in January 2004.  She further reported that her symptoms were 
worse with prolonged sitting or standing.  Her lumbar spine 
and pelvic X-rays taken prior to the physical examination 
were normal except for the presence of a slight left 
scoliosis centered at L4.  The pelvic X-ray was negative for 
any evidence of the 1995 stress fracture.  She also reported 
employment in retail sales.

Following a review of the claims file, including history and 
clinical findings, the veteran's history and complaints, and 
physical examination, the September 2005 VA examiner offered 
the opinion that the veteran's previous well-healed stress 
fracture was not the cause of her current right buttock, leg, 
and foot symptoms.  The bases for the opinion included that 
the previous stress fracture was located anteriorly and was 
not "anywhere near the course of the lumbar spinal nerves."  
The VA examiner could find no neuroanatomic or 
neurophysiologic connection between the veteran's current 
conditions and her previous stress fracture.

The veteran has a present disability as she has been 
diagnosed with sciatica.  On the question of whether the 
current sciatica is related to the service-connected 
residuals of inferior pubic ramus fracture, there is no 
competent medical opinion of record indicating that the 
veteran's current sciatica is the result of an in-service 
disease or injury or was caused or aggravated by the service-
connected residuals of inferior pubic ramus fracture.  The 
veteran's service treatment records are negative for any 
complaints, symptoms or treatment of sciatica.  The September 
2005 VA examiner opined that the veteran's current sciatica 
was not related to the hip stress fracture she experienced 
during service. 

The Board finds that the September 2005 VA examiner's 
opinion, which was based on a thorough review of the claims 
file, history, and clinical examination, is of more probative 
value than general references in the 2004 VA treatment record 
of current complaints of radiating pain that began in 2004 
coupled with a history of injury in service.  Such history 
recorded as part of the veteran's history and complaints 
while seeking VA treatment for recent complaints of sciatica 
does not constitute an opinion relating the current symptoms 
of sciatica to service or the service-connected disability.  
The listing of such symptomatology as a part of the history 
or complaints section of the examination report does not 
equate to a medical nexus opinion of etiology.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) ("a bare transcription 
of a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional").  

There is otherwise no favorable competent medical opinion 
evidence suggesting such a nexus of current sciatica to 
service or the service-connected disability.  While the 
veteran's personal trainer wrote that the veteran's current 
sciatica was the result of her hip stress fracture, the 
personal trainer lacks the proper qualifications to render 
such a medical opinion.  In addition, the veteran herself has 
reported that her sciatica symptoms did not begin until 
January 2004, nearly a decade after experiencing her in-
service hip stress fracture, and therefore is unable to 
demonstrate a continuity of symptomatology.  The veteran 
contends that her current sciatica is the "logical" result 
of her service connected hip stress fracture, but as a lay 
person, she is not qualified to express a competent medical 
opinion as to such a relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  



For these reasons, the Board finds that a preponderance of 
the evidence is against finding a nexus between the veteran's 
current sciatica and active service or the service-connected 
pelvic stress fracture.  That being the case, the 
preponderance of the evidence is against the claim, and it 
must be denied.  38 U.S.C.A. §5107(b)(West 2002).


ORDER

Service connection for sciatica, including as secondary to 
service-connected pelvic stress fracture, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


